Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive. Applicant argued the combination of references fails to teach and make obvious the claimed invention. However, Examiner disagrees.
Applicant argued in Nishikawa UE operations of fig. 4 are not based on a symbol number, a symbol location or transmission type. However, in Nishikawa, para. 40 the symbol location represents the overlap for causing the dropping and symbol location is the alternative relied on in the rejection. Applicant further argued the overlap has no bearing on a determination to drop as claimed. However, Nishikawa, para. 52 describes what is illustrated in figs. 3-5 where an overlap causes a transmission to be dropped. Therefore, Nishikawa in view of Lee fairly teaches and makes obvious the claimed invention.
Applicant argued Nishikawa in view of Lee and Dinan does not teach and make obvious a UE signaling its capability as claimed. However, Dinan in paras. 49 and 101, the UE signals its capability for parallel (simultaneous) SRS and PUSCH transmissions via RCC. Therefore, Nishikawa in view of Lee and Dinan fairly teaches and makes obvious the claimed invention.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 14, 28-29, 31, 42 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 2014/0293947) in view of Lee et al. (US 2018/0006788).
Regarding claim 1, Nishikawa discloses a method of wireless communications by a user equipment (UE) in a network (figs. 4, 8A and 13), comprising: detecting, based on an SRS configuration (fig. 8A), a potential collision in a time domain of a subframe between one or more SRS transmissions in the first CC and a scheduled physical uplink shared channel (PUSCH) transmission in a second CC (fig. 8A); determining whether to drop at least one of the SRS transmissions or the PUSCH transmission based on a symbol location of the SRS transmissions or PUSCH transmission (fig. 4, No. 3; fig. 8A; para. 40, last two sentences); and transmitting at least one of the PUSCH or SRS in accordance with the determination (fig. 5; paras. 48-51).
However, Nishikawa does not disclose receiving, from the network, signaling indicating, for a set of one or more uplink subframes, a first configuration for transmitting zero or more sounding reference signal (SRS) transmissions of a first type in a first component carrier (CC) and a second configuration for transmitting zero or more SRS transmissions of a second type in the first CC. Lee discloses this feature (para. 248; fig. 18; note: aperiodic/periodic SRS (A-SRS, P-SRS) configuration for subframes on PCELL AND PSCELL). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving, from the network, signaling indicating, for a set of one or more uplink subframes, a 
Regarding claim 3, Nishikawa discloses the method of claim 1, wherein the determination is to drop at least one of the SRS transmissions or the PUSCH transmission if the UE is not capable of transmitting both SRS and PUSCH in a same subframe (fig. 4, No. 3; note: simultaneous transmission or drop; paras. 102 and 289).
Regarding claim 29, Nishikawa discloses an apparatus for wireless communications by a user equipment (UE) in a network (figs. 4, 8a, 13 and 16), comprising: a receiver (items 104-108), circuitry configured to detect, based on the configuration, a potential collision in a time domain of a subframe between one or more SRS transmissions in the first CC and a scheduled physical uplink shared channel (PUSCH) transmissions in a second CC (fig. 8A) and to determine whether to drop or apply power scaling to at least one of the SRS transmissions or the PUSCH transmission based on symbol location of the SRS transmissions or PUSCH transmission (fig. 4, No. 3; fig. 8A; para. 40, last two sentences); and a transmitter configured to transmit at least one of the PUSCH transmission or SRS transmissions in accordance with the determination (fig. 5; paras. 48-51).  
However, Nishikawa does not disclose the receiver configured to receive, from the network, signaling indicating, for a set of one or more uplink subframes, a first configuration for transmitting zero or more sounding reference signal (SRS) transmissions of a first type in a first 
Further, Nishikawa does not disclose a processor. Lee discloses this feature (fig. 19; para. 344). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a processor in the invention of Nishikawa. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, implement functionality for a device as is known in the art (Lee, para. 344; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 3 and 31, Nishikawa discloses the method of claim 1 and apparatus of claim 29, wherein the determination is to drop at least one of the SRS transmissions or the PUSCH transmission if the UE is not capable of transmitting both SRS and PUSCH in a same subframe (fig. 4, No. 3; note: simultaneous transmission or drop; paras. 102 and 289).
Regarding claims 14 and 42, Nishikawa in view of Lee discloses and makes obvious the method of claim 1 and apparatus of claim 29, wherein: the SRS transmissions include SRS of both the first type and the second type (Lee, para. 248, last sentence; note: reoccurring (periodic and aperiodic) nature of SRSes).  
Regarding claim 28, Nishikawa in view of Lee discloses and makes obvious the method of claim 1 as rejected above, including a method of wireless communications by a network entity (Nishikawa, fig. 14; para. 29), comprising: transmitting signaling indicating, for a set of one or more uplink subframes, a first configuration for transmitting zero or more sounding reference signal (SRS) transmissions of a first type in a first component carrier (CC) and a second configuration for transmitting zero or more SRS transmissions of a second type in the first CC (Lee, para. 248); and receiving at least one of the PUSCH transmission or SRS transmissions (Nishikawa, paras. 48-51), including the UE dropping an SRS or PUSCH based on a schedule (figs. 4 and 8A). 
Nishikawa in view of Lee does not disclose a method by network entity comprising: detecting, based on the configuration, a potential collision in a time domain of a subframe between one or more SRS transmissions in the first CC and a scheduled physical uplink shared channel (PUSCH) transmission in a second CC; and, determining whether the UE is to drop or apply power scaling to at least one of the SRS transmissions or the PUSCH transmission based on at least one of a transmission type, symbol number, symbol location, or allocated power of the SRS transmissions or PUSCH transmission; and receiving at least one of the PUSCH transmission or SRS transmissions in accordance with the determination. 
However, Blankenship (para. 99; note: drop according to schedule - symbol locations) and Kim (para. 84; note: power scale according to power allocations) disclose a base station 
Regarding claim 56, Nishikawa in view of Lee discloses and makes obvious the method of claim 29 as rejected above, including an apparatus for wireless communications by a network entity (Nishikawa, fig. 14; para. 29), comprising: a transmitter configured to transmit signaling indicating, for a set of one or more uplink subframes, a first configuration for transmitting zero or more sounding reference signal (SRS) transmissions of a first type in a first component carrier (CC) and a second configuration for transmitting zero or more SRS transmissions of a second type in the first CC (Lee, para. 248); and a processor (Lee, fig. 19; para. 344) configured to receive at least one of the PUSCH transmission or SRS transmissions (Nishikawa, paras. 48-51), including the UE dropping an SRS or PUSCH based on a schedule (figs. 4 and 8A). 
Nishikawa in view of Lee does not disclose at least one processor configured to detect, based on the configuration, a potential collision in a time domain of a subframe between one or more SRS transmissions in the first CC and a scheduled physical uplink shared channel (PUSCH) transmission in a second CC, determine whether the UE is to drop or apply power scaling to at least one of the SRS transmissions or the PUSCH transmission based on at least one of a transmission type, symbol number, symbol location, or allocated power of the SRS transmissions or PUSCH transmission; and receive at least one of the PUSCH transmission or SRS transmissions in accordance with the determination.
However, Blankenship (para. 99; note: drop according to schedule - symbol locations) and Kim (para. 84; note: power scale according to power allocations) disclose a base station determining whether the UE will drop or power scale a transmission based on allocated power and symbol location. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a processor configured to detect, based on the configuration, a potential collision in a time domain of a subframe between one or more SRS transmissions in the first CC and a scheduled physical uplink shared channel (PUSCH) transmission in a second CC; determine whether the UE is to drop or apply power scaling to at least one of the SRS transmissions or the PUSCH transmission based on at least one of a transmission type, symbol number, symbol location, or allocated power of the SRS transmissions or PUSCH transmission; and receive at least one of the PUSCH transmission or SRS transmissions in accordance with the determination in the invention of Nishikawa in view of Lee. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing base station control over UE transmissions or to allow the base .

Claims 2, 16, 30 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Lee as applied to claim 1 or 29 above, and further in view of Zhang et al. (US 2019/0159080).
Regarding claims 2, 16, 30 and 44, Nishikawa in view of Lee does not disclose the method of claim 1 and apparatus of claim 29, wherein: the SRS transmission is scheduled for transmission in the first CC using a first radio frequency (RF) chain; and the PUSCH transmission is scheduled for transmission in the second CC using a second RF chain, the method of claim 1 and apparatus of claim 29, wherein: the SRS transmission is scheduled for transmission in the first CC using a first radio frequency (RF) chain; and the PUSCH transmission is scheduled for transmission in the second CC also using the first RF chain, the apparatus of claim 29, wherein: the SRS transmission is scheduled for transmission in the first CC using a first radio frequency (RF) chain: and the PUSCH transmission is scheduled for transmission in the second CC using a second RF chain. 
However, Zhang discloses transmitter chains for sending an SRS and PUSCH (fig. 2A, items 202 and 204; paras. 29, last three sentences; para. 43; note: switching one or more chains for SRS and PUSCH operation). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the SRS transmission scheduled for transmission in the first CC using a first radio frequency (RF) chain; and the PUSCH transmission scheduled for transmission in the second CC using a second RF chain, and to have the SRS transmission scheduled for transmission in the first CC using a first radio frequency .

Claims 4-6, 11, 15, 32-34, 39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Lee as applied to claim 1, 14, 29 or 42 above, and further in view of Dinan (US 2013/0272229).
Regarding claims 4 and 32, Nishikawa in view of Lee does not discloses the method of claim 1, further comprising signaling a capability of the UE to support or not support transmitting both SRS and PUSCH in a same subframe and the apparatus of claim 29, wherein the transmitter is further configured to signal a capability of the UE to support or not support transmitting both SRS and PUSCH in a same subframe.  
However, Dinan discloses this feature (para. 101, first two sentences; para. 49, last sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have signaling a capability of the UE to support or not support transmitting both SRS and PUSCH in a same subframe in the invention of Nishikawa in view of Lee. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, facilitating communication coordination and control 
Regarding claims 5-6 and 33-34, Nishikawa in view of Lee does not disclose the method of claim 1 and apparatus of claim 29, wherein: the determination is to not drop or power scale SRS transmissions if total allocated transmit power for a symbol or a group of symbols including the SRS transmissions is less than a transmit power threshold, and the method of claim 1 and apparats of claim 29, wherein: the determination is to drop at least one SRS transmission if total allocated transmit power for a symbol or a group of symbols including the SRS transmissions is greater than a transmit power threshold. However, Dinan discloses determining whether or not to drop an SRS based on power (para. 90, first two sentences; para. 133 and 140). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the determination to not drop or power scale SRS transmissions if total allocated transmit power for a symbol or a group of symbols including the SRS transmissions is less than a transmit power threshold and to drop at least one SRS transmission if total allocated transmit power for a symbol or a group of symbols including the SRS transmissions is greater than a transmit power threshold in the invention of Nishikawa in view of Lee. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, allowing a UE to provide desired transmissions except if the transmissions exceed a maximum UE power (Dinan, paras. 90, 133 and 140; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 11 and 39, Nishikawa in view of Lee discloses limiting transmission power (Nishikawa, para. 66) but does not disclose the method of claim 1 and apparatus of claim 29, wherein:P+S Ref. No.: 190829USQUALCOMM Ref. No.: 19082936 the determination is to apply power scaling to at least one of the SRS transmissions 
Regarding claims 15 and 43, Nishikawa in view of Lee does not disclose the method of claim 14 and apparatus of claim 42, wherein the determination is to drop at least one of an SRS transmission of the first type or the second type of SRS comprise at least SRS of a first type and at least one SRS of a second type if allocated transmit power for a symbol or a group of symbols including the SRS transmissions is greater than a transmit power threshold. However, Dinan discloses dropping SRSes based on a power level of a symbol (paras. 133 and 140). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the determination to drop at least one of an SRS transmission of the first type or the second type of SRS comprise at least SRS of a first type and at least one SRS of a second type if allocated transmit power for a symbol or a group of symbols including the SRS transmissions is greater than a transmit power threshold in the invention of Nishikawa in view of Lee. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to allowing a UE to provide desired transmissions except if the .

Claims 9-10 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Lee as applied to claim 1 or above, and further in view of Nam et al. (US 2012/0039273).
Regarding claims 9 and 37, Nishikawa in view of Lee discloses limiting transmission power and dropping a PUSCH (Nishikawa, para. 66 and fig. 5) but does not disclose the method of claim 1 and apparatus of claim 29, wherein: the determination is to drop at least part of the PUSCH transmission if total allocated transmit power for a symbol or a group of symbols including the SRS transmissions is greater than a transmit power threshold. Nam discloses determining whether or not to drop PUSCH based on power for a symbol (para. 101; paras. 83-90). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the determination to drop at least part of the PUSCH transmission if total allocated transmit power for a symbol or a group of symbols including the SRS transmissions is greater than a transmit power threshold in the invention of Nishikawa in view of Lee. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, allowing a UE to provide desired transmissions except if the transmissions exceed a maximum UE power (Nam, paras. 83-90 and 101; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 10 and 38, Nishikawa in view of Lee and Nam discloses and makes obvious the method of claim 9 and apparatus of claim 29, wherein the determination is: to drop a part of the PUSCH transmission in a slot of the subframe that fully or partially overlaps with the .  

Allowable Subject Matter
Claims 7-8, 12-13, 17-27, 35-36, 40-41 and 45-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462